DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 11/24/2020.  These drawings are objected to by the examiner.
The drawings are objected to because the reference character 32 in figure 1A does not point to anything.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 48 in fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “The present invention is directed to a method and apparatus for polishing stone and synthetic substrates” contains phrases that are implied and because the invention appears to be directed towards an apparatus and not a method.  Correction is required.  See MPEP § 608.01(b). 
Claim Objections
Claim 3 is objected to because of the following informalities:  “water channel component” should be --water channeling component--, to be consistent with the term used in claim 1.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
fluid controlling sections in claims 3 and 4, interpreted to be the fluid controlling sections 32.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains language that makes it unclear of the scope of what the first pad comprises. It is unclear whether the first pad includes “a water channeling component having a series of channels formed therein; a water impervious component attached to said water channeling component; said water channeling component and said water impervious component enclosed within said inner sleeve” or whether that is part of the polishing pad assembly. If the previously mentioned limitations are part of the polishing pad assembly exclusive of the first pad, then it appears that the “water impervious component” lacks support in the disclosure when the buffing pad of claim 5 is interchanged for the first pad within the assembly, and the term “inner sleeve” lacks antecedent basis with respect to claim 5 since it appears that the inner sleeve is part of the first pad, exclusive of the rest of the polishing pad assembly. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US Pat 6666751) in view of Cianciolo (CN 1675063 A).
With respect to claim 1: 

    PNG
    media_image1.png
    280
    623
    media_image1.png
    Greyscale

Annotated Figure A (Wang (fig. 8))
Wang discloses: 
A polishing pad assembly (fig. 8) for use with a sanding machine comprising: a first pad (84), said first pad having an outer covering, said outer covering formed of two sheets of material (82 and 92) attached (indirectly throughout pad) centrally and peripherally to create an inner sleeve (between 82 and 92); a water channeling component (annotated figure A) having a series of channels formed therein; said water channeling component enclosed within said inner sleeve.
Wang does not disclose:
a water impervious component attached to said water channeling component, and that said water impervious component is enclosed within said inner sleeve.
Cianciolo, in the same field of endeavor teaches of a water impervious component (5, fig. 3), enclosed between two sheets (3 and 4) of material forming an inner sleeve.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to place a water impervious component in between two sheets of material forming an inner sleeve, as taught by Cianciolo, so that the upper layers do not permeate into a lower layer (Cianciolo, page 12 lines 30-31) to achieve a uniform depth/thickness (Cianciolo, claim 2).
	With respect to claim 3,
	Wang discloses the 112(f) equivalents of:
a water channel component is formed of a series of fluid controlling sections (102)
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Cianciolo and further in view of Pratt (US 2527762 A)
Wang in view of Cianciolo does not disclose that said channels are spirally arranged and emanate from a central position of said assembly, said channels widening as they approach an edge region of said pad assembly.
Pratt, in the same field of endeavor, teaches of channels (29, fig. 1) are spirally (fig. 1) arranged and emanate from a central (near 10) position of said assembly, said channels widening (fig. 1) as they approach an edge (21) region of said pad assembly.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the channels of Pratt, in place of the channels of Wang, in order to provide a cooling (Pratt, claim 5) passageway above an abrasive (polishing is abrasive) surface. 
Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Cianciolo and further in view of Reinhardt (WO 9907518 A1).
With respect to claim 4:
Wang in view of Cianciolo does not teach that fluid controlling sections are attached to said water impervious component by an adhesive.
	Reinhardt, in the same field of endeavor,  teaches that it is known to adhere various parts of a polishing pad through use of an adhesive (original document, page 3, line 77).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to have attached fluid controlling sections to water impervious component by an adhesive for the purpose of forming a laminate (Reinhardt, original document, page 3, line 77).
	With respect to claim 6, 
Wang in view of Cianciolo does not teach that the two sheets of material are made of leather.
Reinhardt teaches that is known to form parts of a multi-layer polishing pad of leather (original document, page 3, lines 67-75).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to have formed the two sheets of material of leather in order to provide (Reinhardt, original document, page 3, line 67-75) texture and compressibility.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Cianciolo as applied to claim 1 above, and further in view of Nganga (US 9586561 B1) and Boler (US Pat. D553932 S).
Wang does not teach that the polishing pad assembly includes a buffing pad for use with a sanding machine, the buffing pad used interchangeably with said first pad, said buffing pad having a plurality of score marks formed therein.
Boler, in the same field of endeavor teaches of a buffing pad (fig. 1) including a plurality of score marks (upper surface of buffing pad in fig. 1).
Boler does not teach of using said buffing pad interchangeably with another pad within a sander.
	Naganga, in the same field of endeavor, teaches of a sander (fig. 2) and that it is known to provide interchangeable pads (abstract) within said sander.
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have provided a buffing pad with score marks for use within the polishing pad assembly so that a variety of functions (Naganga, abstract) can be used with a sander. 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Cianciolo, Naganga and Boler as applied to claim 5 above and further in view of Peterson (US Pub. 20070243804 A1).
Boler does not teach that the buffing pad is made of open cell rubber. 
	Peterson, in the same field of endeavor, teaches of a buffing pad (fig. 3) made of open cell rubber ([0028]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have made the buffing pad of Boler, of open cell rubber, as taught by Peterson for the purpose of providing (Peterson, [0028]) small pockets that are capable of capturing and retaining the dust and other small particles that are encountered.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Both NPL documents disclose a polishing pad, which appears to be disclosed more than one year before the effective filing date of the instant application, by one of the co-applicants, and is similar to the pad described by the Applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Huang whose telephone number is (571)272-6750. The examiner can normally be reached Monday to Friday 9:00 am to 5:00 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Huang/Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723